Citation Nr: 1442787	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  13-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to January 1978.  He received the Bronze Star Medal and Army Commendation Medal.
This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to a TDIU.

In August 2014, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An October 2010 VA general medical examination report indicates that the Veteran was treated for flare ups of his service-connected gout and hemorrhoids at the VA Medical Center in El Paso, Texas approximately 1 year prior to the October 2010 examination.  The examination report also makes reference to a July 2009 cardiology note.  The most recent VA treatment records that have been obtained are from the El Paso VA Health Care System and are dated in July 2005.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Veteran reported on an August 2010 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he received treatment for his service-connected cardiac disability from Dr. Belbel and Las Palmas Medical Center.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  Although the Veteran submitted a July 2010 examination report from Dr. Belbel/Las Palmas Medical Center, the examination report indicates that there are likely additional relevant treatment records that have not yet been obtained.  The above steps have not yet been taken with regard to any such additional records.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Moreover, in light of the fact that the most recent VA examinations to assess the impact of the Veteran service-connected disabilities on his employability were conducted in 2010 and it does not appear as if the impact of his service-connected gout during periods of flare up was considered at that time, a VA examination should be conducted upon remand to obtain a new opinion.

Also, the Board notes that there is conflicting evidence as to the Veteran's employment status during the claim period.  Although he reported on the August 2010 VA Form 21-8940 that he was last employed in January 2005, the July 2010 examination report from Dr.  Belbel/Las Palmas Medical Center includes a statement that the Veteran had been experiencing increased edema in the lower extremities and that he believed that such symptoms may have been "related to the fact it is working and . . . that he [was] on his feet all the time."  Hence, clarification should be sought as to the Veteran's employment status during the entire claim period.

Additionally, it appears as if the Veteran has potentially raised a claim of service connection for anemia and a gastrointestinal disability on his July 2011 notice of disagreement (VA Form 21-4138).  If he is raising such claims, they have not yet been adjudicated and are inextricably intertwined with the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to clarify whether he is raising a claim of service connection for anemia and/or a gastrointestinal disability (in light of his statement in his July 2011 notice of disagreement).  The AOJ shall thereafter adjudicate any such claim raised by the Veteran.

2.  The AOJ shall ask the Veteran to report his employment and earnings history (especially for the period since August 2009) and to clarify whether he has been employed in gainful employment (i.e. employment paying more than the poverty rate) at any time since August 2009.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a cardiac disability, gout, hemorrhoids, hypertension, and hearing loss since August 2009, to include the dates of any such treatment.

The Veteran shall also be asked to complete an authorization for VA to obtain all records of his treatment for a cardiac disability, gout, hemorrhoids, hypertension, and hearing loss from Las Palmas Medical Center, Dr. Belbel, and any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented.

4.  Obtain all records of the Veteran's treatment for a cardiac disability, gout, hemorrhoids, hypertension, and hearing loss from the El Paso VA Health Care System dated from July 2005 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  After all efforts have been exhausted to clarify the Veteran's employment history and to obtain and associate with the record any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (atherosclerotic coronary artery disease, gout, hemorrhoids, hypertension, and bilateral hearing loss) would, in combination or individually, and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

In formulating the above opinion, the examiner shall acknowledge and consider the Veteran's reports as to the severity and impact of his service-connected gout and hemorrhoids during periods of flare up.

The examiner must provide reasons for each opinion given.

6.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



